Order                                                                                 Michigan Supreme
                                                                                                  Court
                                                                                      Lansing, Michigan
  June 16, 2015
                                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

  151053(78)                                                                             Stephen J. Markman
                                                                                             Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
  CITY OF HOLLAND,                                                                          David F. Viviano
                                                                                        Richard H. Bernstein,
            Plaintiff-Appellee,                                                                         Justices
                                                             SC: 151053
  v                                                          COA: 315541
                                                             Ottawa CC: 12-002758-CZ
  CONSUMERS ENERGY COMPANY,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion of the Michigan Municipal Electric
  Association (MMEA) to participate as amici curiae is GRANTED. The amicus brief
  submitted by the MMEA on June 10, 2015, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              June 16, 2015